Citation Nr: 1418825	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-31 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for adrenal insufficiency as a result of steroid treatment for lymphoma provided by the Department of Veterans Affairs (VA).

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for disability, other than adrenal insufficiency, as a result of steroid treatment for lymphoma by VA.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to June 1973.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge in February 2013.  A transcript of the proceeding is of record.

The Veteran submitted new evidence in February 2013 and waived his right to have that evidence initially considered by the RO.  

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.

The issue of entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for disability, other than adrenal insufficiency, as a result of steroid treatment for lymphoma by VA is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran developed adrenal insufficiency as a result of steroid treatment provided by VA for his non-service connected lymphoma.  

2.  The adrenal insufficiency was not a foreseeable consequence of the steroid treatment.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C. § 1151 for adrenal insufficiency as a result of steroid treatment for lymphoma by VA have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

With respect to claims filed on or after October 1, 1997 (such as this one), 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran has non-service connected follicular lymphoma.  He received VA treatment for his condition, to include chemotherapy and steroid therapy.  The Veteran contends that the adrenal insufficiency resulting from the steroid treatment was not reasonably foreseeable.

VA medical records indicate the Veteran was treated for his lymphoma, in part, with steroid therapy through April 2009.  Records also indicate he was advised of complications prior to therapy.  As of September 2009, the VA outpatient treatment records note several complications from the use of steroids, to include adrenal insufficiency.  With regard to adrenal insufficiency in particular, however, the Veteran's treating physician specifically noted that while steroids are commonly used in treatment of lymphoma, the extreme problem the Veteran experienced with adrenal insufficiency, "is not the norm but the exception."

A VA medical opinion was obtained in July 2009.  The physician identified several complications stemming from the steroids and chemotherapy for the Veteran's lymphoma, to include adrenal failure, and stated that the claimed complications of the steroid treatment, "are either unrelated to the treatment, or well-known accepted side effects of steroid therapy for a very legitimate indication."

The Veteran submitted a February 2013 opinion from his treating VA physician dated February 2013.  Therein, the physician outlined the Veteran's pertinent medical history and treatment at the VAMC with steroid maintenance.  The physician further indicated that with regard to the Veteran's adrenal insufficiency in particular, the complication was "reasonably unforeseeable."  As a rationale, the physician explained that most patients who do develop adrenal insufficiency as a result of steroid therapy, recover their adrenal function.  In contrast, "this patient has had quite a problem recovering from it, and currently continues to have adrenal insufficiency."  For these reasons, the VA physician concluded that this particular complication was not reasonably foreseeable.

In this case, the Board has not found any reason to accord the VA medical opinion against the claim greater weight than the opinion of the Veteran's VA physician supporting the claim.  Therefore, the Board concludes that the adrenal insufficiency was not a foreseeable complication of the steroid treatment and that the Veteran is entitled to compensation for this disability.


ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for adrenal insufficiency as a result of steroid treatment for lymphoma provided by VA is granted.


REMAND

In light of the Board's determination that compensation is warranted for the Veteran's adrenal insufficiency, further development is warranted before the Board decides whether compensation is warranted for any other claimed disabilities.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, arrange for the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files to be provided to a VA physician with sufficient expertise who should be requested to review the Veteran's pertinent history and address the following matters:

Did the adrenal insufficiency resulting from the Veteran's steroid treatment result in the need for prolonged steroid treatment and if so, what, if any, complications resulted from the additional steroid treatment required as a result of the adrenal insufficiency?

Does the Veteran have any complications of the adrenal insufficiency and if so what are those complications?

The rationale for all opinions expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the veteran's satisfaction, the RO or the AMC should issue a Supplemental Statement of the Case and afford the Veteran and his representative the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


